Citation Nr: 0632079	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  00-22 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for ulcerative colitis.

2. Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from May 1965 to May 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Boston, Massachusetts Regional Office 
(RO) in July 2000 and April 2001, denying the veteran service 
connection for ulcerative colitis and a TDIU, respectively.

Parenthetically, in an October 2002 decision, the Board 
assigned an initial 70 percent rating for the veteran's 
service-connected PTSD.

Also in October 2002, under the law at the time, the Board 
requested development for the issue of entitlement to service 
connection for ulcerative colitis.

In June 2003, the Board remanded the issue of entitlement to 
service connection for ulcerative colitis for further 
development.

The issues of entitlement to service connection for 
ulcerative colitis and entitlement to a TDIU were last 
remanded in June 2004 for further development.  

Upon its return, the Board requested an opinion from an 
independent medical examiner (IME) regarding the veteran's 
claim for service connection for ulcerative colitis.

Having obtained the IME, the Board will address the issues on 
appeal.

Finally, the Board notes that in July 2002, the veteran 
testified before a Veterans Law Judge sitting at the RO, who 
has recently retired from the Board.  A copy of that hearing 
transcript is of record.  Subsequently, the Board notified 
the veteran that he was entitled to another hearing before 
another Veterans Law Judge.  In September 2006, the veteran 
responded that he did not desire another hearing.  Therefore, 
the Board will address the issues on appeal.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.

2.  Ulcerative colitis was not manifested until many years 
following the veteran's separation from active duty and the 
veteran's current ulcerative colitis is not related to his 
military service or his service-connected post-traumatic 
stress disorder (PTSD).

3.  The veteran's most recent work experience was as mason.  

4.  The veteran is service-connected for PTSD, rated as 70 
percent disabling; scars of the right forearm and hand with 
retained foreign bodies, rated as 10 percent disabling; 
residuals of a shell fragment wound of the left chest with 
retained foreign body, evaluated as 10 percent disabling; 
tinnitus, evaluated as 10 percent disabling; and bilateral 
hearing loss, evaluated as noncompensably disabling.   

5.  The veteran's service-connected disabilities are rated as 
80 percent disabling, in combination, and they preclude the 
veteran from obtaining or maintaining any form of 
substantially gainful employment consistent with his 
education and industrial background. 





CONCLUSIONS OF LAW

1.  Ulcerative colitis was not incurred in or aggravated by 
active service, may not be presumed to have been incurred or 
aggravated during such service and is not proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for service connection on appeal has 
been accomplished.  In light of the favorable decision with 
respect to the veteran's claim for a TDIU, the Board will not 
address the notice history related to this issue.

In an August 2003 post-rating letter, the RO notified the 
veteran and his representative of what the evidence needed to 
show to establish entitlement to service connection: an 
injury in military service or a disease that began or was 
made worse during service, or an event in service causing 
injury or disease; a current physical or mental disability; 
and a relationship between the current disability and an 
injury, disease, or event in service.  The RO also indicated 
the type of evidence needed to establish each element.  
Thereafter, they were afforded opportunities to respond.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit such information and evidence.  

Additionally, the RO letter in August 2003 provided notice 
that VA would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them.  This letter further specified what records VA was 
responsible for obtaining, to include Federal records, and 
reiterated the type of records that VA would make reasonable 
efforts to get.  The Board finds that this letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting some of 
the VCAA's notice requirements were furnished to the veteran 
after the original rating action on appeal.  However, the 
Board finds that, in this appeal, the delay in issuing the 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir.2006).  As indicated above, the 
veteran has been notified of what is needed to substantiate 
his claim, and afforded numerous opportunities to present 
information and/or evidence in support of the claim.  As a 
result of RO development and the Board remands, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  

Hence, the Board finds that any failure on the part of VA in 
not completely fulfilling VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In this 
case, the veteran's status is not at issue.  While the RO has 
not afforded the veteran notice pertaining to the degree of 
disability or the effective date, the Board's decision herein 
denies the appellant's claim for service connection.  
Accordingly, no disability rating or effective date is being 
assigned, and there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim.  As a result of 
these efforts, extensive post-service military, private, and 
VA medical records have been associated with the claims file.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, that 
any existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The Board also finds that 
the record presents no basis to further develop the record to 
create any additional evidence for consideration in 
connection with the matter on appeal.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate adjudication of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Service connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and gastric ulcers to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The veteran's service medical records are negative for 
complaints or findings of ulcerative colitis.  Although he 
received shell fragment wounds, there is no documentation 
that he was wounded in the gastrointestinal area.

Post-service medical records show that in the mid-1980s, 
nearly 20 years after service discharge, the veteran 
developed gastrointestinal problems diagnosed as ulcerative 
colitis.  As a result, he underwent surgery.

The veteran contends that he developed his ulcerative colitis 
as a result of his military service, or as secondary to his 
service-connected PTSD, which is currently evaluated as 70 
percent disabling.

Based on a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for ulcerative colitis 
on a direct and secondary basis.

According to a June 2006 IME report, the examiner thoroughly 
reviewed the veteran's claims file, including the service 
medical records and post-service medical records.  The IME 
examiner opined, based on a review of the claims file, that 
it did not seem likely that the veteran's ulcerative colitis 
was apparent during his period of active duty from May 1965 
to May 1968.  The physician noted that blood in the stool 
could be caused by infection with enteropathic bacteria that 
were more common in areas with poor hygiene and third world 
countries.  

The IME examiner also opined that it was unlikely that the 
clinical onset of the veteran's ulcerative colitis was during 
his tour of duty from May 1965 to May 1968.  The veteran had 
a barium enema performed at a private hospital in April 1984 
that was remarkable for a large fecal residue in the colon 
but no gross abnormalities were noted.  In April 1984, he had 
a flexible sigmoindoscopy to 40 centimeters at the same 
hospital, which was performed by Lewis L. Kramer, M.D.  It 
revealed ulcerated and friable mucosa from the anal verge to 
10 centimeters, but normal mucosa between 10-20 centimeters 
followed by ulcerated, friable and edematous mucosa between 
20-40 centimeters from the anus.  The histopatholgical 
evaluation of rectal biopsies taken at the time by Dr. Jones 
revealed subacute and chronic inflammation with edema.  The 
veteran had a repeat flexible sigmoidoscopy to 60 centimeters 
in March 1985 when friable ulcerative mucosa was noted from 
the anus to 30 centimeters, but normal beyond 30 centimeters.  
A barium enema done on the same day, however, was normal to 
the terminal ileum.  Therefore, it was unlikely that the 
veteran's ulcerative colitis was apparent during his tour of 
active duty.

The IME examiner also opined that it was unlikely that the 
veteran's ulcerative colitis was caused by PTSD.  The 
examiner explained that inflammatory bowel disease such as 
ulcerative colitis was a multifactorial disease where both 
genetic and environmental factors were expected to play a 
role.  The exact etiology of ulcerative colitis, however, is 
unknown.  Although association between psychological 
stressors and inflammatory bowel disease has been suggested 
as being important for the development of inflammatory bowel 
disease in older studies, a large Danish study published 
recently did not support an association between psychological 
stress and the development of inflammatory  bowel disease, 
both ulcerative colitis and Crohns disease.  Therefore, the 
examiner opined that it was unlikely that the veteran's 
ulcerative colitis was caused by PTSD.

The IME examiner finally opined that, although it was 
possible that the veteran's ulcerative colitis was 
chronically aggravated by the veteran's PTSD, it was 
difficult to identify the incremental increase in severity of 
his gastrointestinal symptoms by PTSD.  

The Board has placed great probative value on the IME opinion 
because it is based on a complete and detailed review of the 
claims folder, to include the service medical and post-
service medical records.  The IME examiner opined that it was 
not likely that the veteran's nonservice-connected ulcerative 
colitis was related to service or to his service-connected 
PTSD.  Thus, service connection is not warranted on a direct 
and secondary basis.  The Board further finds that, without 
documented evidence showing that the veteran's service-
connected PTSD incrementally aggravated the veteran's 
nonservice-connected ulcerative colitis, service connection 
pursuant to 38 C.F.R. § 3.310 is not warranted.

The Board has considered the private medical evidence 
submitted in support of the veteran's claim.  Of note is the 
September 2000 opinion letter from Roger W. House, M.D.  Dr. 
House reported that the veteran is a patient of his.  Dr. 
House saw the veteran in 1986 for colitis, which became more 
complicated to the point where the veteran required a total 
proctocolectomy and now has a functioning ileoanal pouch.  
The doctor noted that the veteran had made a satisfactory 
recovery from this situation.  Dr. House opined that the 
veteran's army service and the associated stress had caused 
the veteran's colitis to become worse and probably 
instrumental in the development of the colitis as well as its 
ongoing virulence requiring surgery.  In short, the doctor 
felt that the veteran had developed severe ulcerative colitis 
requiring urgent surgery and that this was related to his 
service in Vietnam.

The Board finds that Dr. House's September 2000 medical 
opinion lacks probative value in comparison with the June 
2006 IME examiner.  Dr. House did not cite specific evidence 
in the record to support his opinion, as the IME examiner had 
done.  Accordingly, the Board must find the opinion by Dr. 
House concerning the veteran's unemployability to be 
unpersuasive.  The Board has placed greater probative value 
on the opinion proffered by the June 2006 IME examiner 
because he reviewed the veteran's claims folder, cited 
specific evidence, and discussed recent medical studies on 
the effect of stress on ulcerative colitis.  Consequently, 
the Board is left with a record that provides no reasonable 
basis for granting the claim.
  
After reviewing the record, the Board finds that the evidence 
does not show the presence of ulcerative colitis during 
service or as secondary to the veteran's service-connected 
PTSD.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002)

III.  TDIU

The veteran contends that he is precluded from engaging in 
substantially gainful employment due to his service-connected 
PTSD, residual shell fragment wound scars, hearing loss, and 
tinnitus. 

VA will grant a TDIU when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.   
See also VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

A TDIU may be assigned when a schedular rating is less than 
total if, when there is only one disability, the disability 
is ratable at 60 percent or more, and the disabled person is 
unable to secure or follow a substantially gainful 
occupation, or when there are two or more disabilities, at 
least one of the disabilities is ratable at 40 percent or 
more, and there is sufficient additional disability to bring 
the combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a).  A total disability rating may also be assigned on  
an extra-schedular basis, pursuant to the procedures set  
forth in 38 C.F.R. § 4.16(b), for veterans who are  
unemployable by reason of service-connected disabilities, but  
who fail to meet the percentage standards set forth in  
section 4.16(a)

While the United States Code and the Code of Federal 
Regulations do not offer a definition of "substantially 
gainful employment," the Court addressed this issue.  The 
Court noted that since the foregoing terms were ill-defined 
by the laws and regulations pertaining to VA, much could be 
learned from the decisions of the United States Circuit 
Courts of Appeals which had considered the question of 
whether a Social Security disability claimant was able to 
engage in "substantial gainful activity."  In Moore v. 
Derwinski, 1 Vet. App. 356, 359 (1991), the Court noted in 
particular the following standard announced by the 8th 
Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.

The veteran's service-connected disability is PTSD, which is 
rated as 70 percent disabling; scars of the right forearm and 
hand with retained foreign bodies, rated as 10 percent 
disabling; residuals of a shell fragment wound of the left 
chest with retained foreign body, evaluated as 10 percent 
disabling; tinnitus, evaluated as 10 percent disabling; and 
bilateral hearing loss, evaluated as noncompensably 
disabling.  

The Board first notes that the veteran's service-connected 
disabilities are rated as 80 percent disabling, in 
combination.  The veteran thus satisfies the minimum 
percentage requirements for individual unemployability 
benefits under 38 C.F.R. § 4.16(a).  The question that 
remains, however, is whether his service-connected 
disabilities preclude him from obtaining or engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, which permits the individual to earn a 
"living wage").  Moore, 1 Vet. App. at 359.

The record reflects that the veteran has a very limited 
education, having completed only the 8th grade.  In addition, 
he has a very limited occupational background, having worked 
as a mason.  The severe nature of the veteran's PTSD is 
documented by the medical evidence of record and is the 
reason for the assigned evaluation of 70 percent.  
Furthermore, the veteran's tinnitus has been identified as an 
additional impediment to employment.  According to a December 
2004 VA psychiatric examination report, the VA examiner 
opined that the veteran was unemployable as a result of his 
service-connected PTSD and tinnitus, as well as his 
nonservice-connected residuals of his ulcerative colitis.  
The examiner, however, did not specifically document the 
weight of these three medical disorders.  It appears to the 
Board, based on the evidence of record, that the veteran's 
PTSD and tinnitus alone prevent him from obtaining 
employment.

When it is not possible to separate the effects of a service-
connected disability from a nonservice-connected disorder, 38 
C.F.R. § 3.102 (2006) (reasonable doubt) dictates that such 
signs and symptoms must be attributed to the service-
connected disability.  See generally Mittleider v. West, 11 
Vet. App. 181 (1998).  

The Board has further found the veteran, who alleges that he 
is unable to obtain work due to his service-connected 
disabilities, to be credible.  

Accordingly, the Board has concluded that the veteran's  
service-connected disabilities are sufficient by themselves 
to preclude the veteran from obtaining or maintaining any 
form of substantially gainful employment consistent with his  
limited education and industrial background. 


ORDER

Service connection for ulcerative colitis is denied.

Entitlement to a TDIU is granted, subject to the criteria 
applicable to the payment of monetary benefits.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


